Exhibit 10.44

 

SECURITY DEPOSIT PLEDGE AGREEMENT

 

This Security Deposit Pledge Agreement (this “Agreement”) is made and entered
into as of the 30th day of December, 2005, by and between Dendreon Corporation,
a Delaware corporation with its principal place of business at 3005 1st Avenue,
Seattle, WA, 92121, (“Debtor”), General Electric Capital Corporation, a Delaware
corporation, with an office at 83 Wooster Heights Road, Fifth Floor, Danbury, CT
06810 (“Secured Party”) and Webster Bank National Association, a national
banking association with an office at 80 Elm Street, New Haven, Connecticut
06510 (“Holder”).

 

In consideration of, and as an inducement for Secured Party to lend funds to
Debtor under the Master Security Agreement, dated as of December 30, 2005, and
Collateral Schedule No. 001 and the associated Promissory Note thereunder (the
“Master Security Agreement and Collateral Schedule No. 001 and associated
Promissory Note thereto being referred to as the “Soft Cost Loan”), and to
secure the payment and performance of all of Debtor’s obligations under the Soft
Cost Loan, Debtor hereby deposits and pledges with Holder, a participant in the
Soft Cost Loan, the sum of Four Million and 00/100 Dollars ($4,000,000.00) (such
sum, as it may be increased or reduced from time to time under the terms of this
Agreement, referred to as the “Collateral”, and together with the “Collateral”
defined under a separate Security Deposit Pledge Agreement between Debtor and
Secured Party dated December 30, 2005, referred to as the “Combined
Collateral”), such pledge to be upon the terms and conditions set forth below:

 

1. Debtor delivers the Collateral to Holder to secure Debtor’s performance of
its obligations under the Soft Cost Loan, including, but not limited to, the
timely payment of the Periodic Installments.

 

2. The Collateral deposited with Holder shall accrue interest at 2.00% simple
interest per annum from the commencement date of the Soft Cost Loan through the
date such Collateral is returned to Debtor in connection with Section 5 hereof.
Holder may commingle the Collateral with its other funds.

 

3. Upon any default by Debtor under the Soft Cost Loan, interest accrual on the
Collateral shall cease and Secured Party or Holder may, at its option (subject
to the terms of any participation agreement between Secured Party and Holder),
apply the Collateral towards the satisfaction of Debtor’s obligations under the
Soft Cost Loan and the payment of all costs and expenses incurred by Secured
Party and Holder as a result of such default, including but not limited to,
costs of repossessing equipment and attorneys’ fees. Such application shall not
excuse the performance at the time and in the manner prescribed of any
obligation of Debtor or cure a default of Debtor. Upon the application by
Secured Party or Holder of any amount of the Collateral pursuant to the terms of
this paragraph, Debtor shall be obligated to immediately pay to Holder an amount
sufficient to cause the Collateral to equal the amount first set forth above and
in accordance with Section 5 herein.

 

4. Secured Party or Holder shall have no duty to first commence an action
against or seek recourse from Debtor, in the event of a default under the Soft
Cost Loan, before enforcing the provisions of, and proceedings under the
provisions of this Agreement. The obligations of Debtor under this Agreement
shall be absolute and unconditional and shall remain in full force and effect
without regard to, and shall not be released or discharged or in any way
affected by:

 

  (a) any amendment or modification of or supplement to the Soft Cost Loan;

 

  (b) any exercise or non-exercise of any right, remedy or privilege under or in
respect to this Agreement, the Soft Cost Loan, or any other instrument provided
for in the Soft Cost Loan, or any waiver, consent, explanation, indulgence or
actions or inaction with respect to any such instrument; or

 

  (c) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding of Debtor.

 

1



--------------------------------------------------------------------------------

5. Commencing on July 1, 2006 and continuing every six months thereafter until
the Soft Cost Loan is paid in full, and so long as Debtor is not in default
under the Soft Cost Loan or under any other material financial obligation,
Holder agrees to refund to Debtor 57.14% of the amount by which the Combined
Collateral exceeds the sum of (a) the outstanding principal balance under the
Soft Cost Loan plus (b) the accrued but unpaid interest on such Soft Cost Loan.
In the event the Food and Drug Administration (“FDA”) has approved the marketing
and use of Debtor’s drug, Provenge, Holder agrees to refund the remaining
Collateral (less any portion of same cashed, sold, assigned or delivered
pursuant to and under the conditions specified in paragraph 3 hereof) plus
accrued interest to Debtor within five (5) business days from Holder’s receipt
and acceptance of such documented approval. Debtor shall supply Holder with
documented proof of the FDA approval acceptable to Holder in its sole
discretion. Nothing in this Section shall be deemed to require Secured Party to
refund to Debtor any amount greater than the amount of the Collateral on the
date of such scheduled refund.

 

6. Upon the termination of the Soft Cost Loan and the satisfaction of all of the
obligations of Debtor thereunder, Holder shall deliver to Debtor the Collateral
(less any portion of same cashed, sold, assigned or delivered pursuant to and
under the conditions specified in paragraph 3 hereof), and this Agreement shall
thereupon be without further effect.

 

7. Holder may, with the consent of Secured Party (to the extent required under
any applicable participation agreement) and without the consent of Debtor,
assign this Agreement. Debtor agrees that if Debtor receives written notice of
an assignment from Holder that is consented to by Secured Party, Debtor will pay
all amounts due hereunder to such assignee or as instructed by Holder. Debtor
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee.

 

8. Debtor hereby agrees that Secured Party shall not be liable or obligated to
perform any of Holder’s obligations hereunder and Debtor shall look solely to
Holder for such obligations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SECURED PARTY:

     

DEBTOR:

General Electric Capital Corporation       Dendreon Corporation

By:

 

/s/ John Edel

     

By:

 

/s/ Michelle Burris

Name:

 

John Edel

     

Name:

 

Michelle Burris

Title:

 

Sr. Vice President

     

Title:

 

Sr. Vice President, Chief Financial Officer

Webster Bank, National Association        

By:

 

/s/ Peter R. Hicks

           

Name:

 

Peter R. Hicks

           

Title:

 

Vice President

           

 

3